                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF FLORIDA,
INC., THE ANDREW GOODMAN
FOUNDATION, INC., AMOL JETHWANI,            Case No. 4:18-cv-00251 (MW/CAS)
MARY ROY a/k/a JAMIE ROY, DILLON
BOATNER, ALEXANDER ADAMS, ANJA
RMUS, MACKINTOSH JOACHIM, BRIANNA
PALAZZOLO, and ALEXANDER PEREDA


           Plaintiffs,
v.
LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,
           Defendant.

PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY THE SCHEDULING
          AND MEDIATION ORDER, AND TO EXTEND
              PRETRIAL DEADLINES AND TRIAL

      Plaintiffs, League of Women Voters of Florida, Inc., The Andrew Goodman

Foundation Inc., Amol Jethwani, Mary Roy a/k/a Jamie Roy, Dillon Boatner,

Alexander Adams, Anja Rmus, Mackintosh Joachim, Brianna Palazzolo, and

Alexander Pereda, pursuant to Rule 6(b)(1), Federal Rules of Civil Procedure, and

Local Rule 6.1, ask this Court to extend case management deadlines and amend the

Scheduling and Mediation Order (ECF No. 101) in light of Plaintiffs’

Supplemental Complaint for Declaratory and Injunctive Relief (ECF No. 136)

(“Supplemental Complaint”), and as grounds therefor state:
         1.   Presently, certain case management deadlines are approaching –

including Plaintiffs’ deadline to disclose expert reports on August 5, 2019 (See

ECF No. 101; ECF No. 97) – which were proposed and put in place before the

recent statutory amendment on June 28, 2019 (“Early Voting Amendment”), on

which Plaintiffs, with leave of the Court, filed their Supplemental Complaint

today.

         2.   Previously, this matter had been stayed and discovery delayed both to

permit the Secretary to focus on the November 2018 election and then to allow the

parties the opportunity to attempt to resolve the issues raised by this litigation

among themselves.

         3.   Those attempts were unsuccessful and on February 15, 2019 the

Parties filed their Case Management Report (ECF No. 97), which included a series

of proposed case management deadlines for resolution of the claims in Plaintiffs’

First Amended Complaint (ECF No. 16). The Court entered the current scheduling

order on February 20, 2019, which largely tracked and incorporated the parties’

proposed deadlines as set forth in that submission. (See ECF No. 101, ¶ 3).

         4.   At the time the parties submitted their proposed case management

deadlines and the Court entered the current scheduling order, the case primarily

concerned the burden of Secretary of State Kenneth Detzner’s (“Defendant”)

Opinion DE 14-01 (the “2014 Opinion”) on early voting at university and college


                                         2
campuses in Florida, which was addressed by a robust evidentiary record

submitted to the Court in the preliminary injunction proceedings, including

multiple expert reports submitted by Plaintiffs.

      5.     Soon after submitting a proposed case management schedule for

resolution of this matter should it proceed to trial on the issues related to the 2014

Opinion, Plaintiffs filed their Dispositive Motion (ECF No. 102), seeking final

declaratory and permanent injunctive relief, based on evidence presented in

relation to Plaintiffs’ Motion for Preliminary Injunction and findings in the Court’s

Order Granting Plaintiffs’ Motion For Preliminary Injunction (ECF No. 65).

      6.     Around the same time, the Secretary submitted briefing to the Court

arguing that this matter was moot. (ECF Nos. 98 & 104). Thus, as of the early

spring of this year, both Plaintiffs and Defendants had the view – albeit for

different reasons – that this matter could be resolved without trial.

      7.     That changed in the late spring when, apparently in response to this

case, as detailed in Plaintiffs’ Emergency Motion to Continue Telephonic Hearing

on Motion for Summary Judgment (ECF No. 122), the Florida Legislature passed

Senate Bill 7066 to amend Florida’s Early Voting Statute by adding language that

would forbid supervisors of election to locate early voting sites in any location that

does not “provide sufficient nonpermitted parking to accommodate the anticipated

amount of voters.” (ECF No. 122-1 at 20.)


                                           3
      8.     Plaintiffs moved for leave to supplement their complaint to address

the new restrictions set forth in Senate Bill 7066, as well as activity by the

Secretary relevant to this litigation since the Court’s Preliminary Injunction Order.

(ECF No. 126). The Court granted that motion and Plaintiffs promptly filed their

Supplemental Complaint this morning. (ECF No. 135).

      9.     In light of their Supplemental Complaint, and to address the concerns

raised by the Court in response to Plaintiffs’ motion for summary judgment as to

whether the Court could issue a permanent injunction on the Secretary’s

subsequent directives based solely on the preliminary injunction record, Plaintiffs

intend to pursue additional discovery that would necessarily impact the subject and

scope of their expert reports in light of issues raised by the Early Voting

Amendment, as well as directives related to on-campus early voting issued by the

Secretary since the 2014 Opinion.

      10.    To provide the Parties sufficient time to address the issues raised in

the Supplemental Complaint and by the Secretary’s conduct following the Court’s

Preliminary Injunction Order, the parties have discussed and agreed to the

following proposed dates as reasonable Case Management Deadlines:




                                         4
                       DEADLINE OR EVENT                                  AGREED DATE

Supplement Initial Disclosures (pursuant to Fed. R. Civ. P. 26(a)(1) as   September 1, 2019
amended effective December 1, 2000)
Certificate of Interested Persons and Corporate Disclosure                   Completed
Statement

Disclosure of Plaintiffs’ Expert Reports                                  December 20, 2019
Disclosure of Defendant’s Expert Report [31 days after Plaintiffs]        January 20, 2020
Plaintiffs’ Rebuttal [14 days later]                                      February 3, 2020
Discovery Deadline [30 days after last Expert Report]                       March 4, 2020


Dispositive and Daubert Motions [21 days after Discovery Deadline]         March 25, 2020
First Mediation Conference Must Begin                                      March 18, 2020
Mediation Conference Must Be Completed                                      April 1, 2020
Dispositive Motion Briefing Closes [within 28 days of dispositive           April 22, 2020
motions deadline, per L.R. 56.1]                                          (or as otherwise set
                                                                             by the Court)
Trial Term Begins                                                          August 3, 2020




       11.     Plaintiffs submit that the modified schedule will serve to conserve the

parties’ and judicial resources, by allowing an orderly completion of discovery and

pretrial deadlines tailored to the new scope of the issues involved in the litigation.

       12.     The proposed schedule also should not cause any prejudice or

otherwise be detrimental to the public interest, as the Court’s Preliminary

Injunction (ECF No. 65) remains in place, and the Secretary has confirmed that she

has no intent to seek modification of the Preliminary Injunction. Accordingly,


                                              5
consistent with the Court’s Preliminary Injunction, the decision to place early

voting sites on college and university campuses will remain within the discretion

of Florida’s Supervisors of Elections, regardless of the timing of the trial in this

case.

        13.   Based on the claims and issues raised in the Supplemental Complaint,

Plaintiffs anticipate that all discovery could be completed by March 4, 2020.

WHEREFORE, Plaintiffs respectfully ask this Court grant the instant Motion and

modify the Case Management and Scheduling Order consistent with the proposed

case management deadlines herein.

          CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

        The undersigned certifies that this Motion complies with the size, font, and

formatting requirements of Local Rule 5.1(C).

        The undersigned further certifies that he conferred with counsel for the

Defendant regarding this Motion consistent with Local Rule 7.1(B). Defendant

does not oppose this request.

        Finally, the undersigned certifies that this Motion complies with the word

limit in Local Rule 7.1(F); this Motion contains 1,044 words, excluding the case

style, signature block, and certificates.

Respectfully submitted by:

                                            /s/ Frederick S. Wermuth
                                            Frederick S. Wermuth (FBN 184111)
                                            6
Thomas A. Zehnder (FBN 63274)
KING, BLACKWELL, ZEHNDER
&WERMUTH, P.A.
P.O. Box 1631
Orlando, FL 32802-1631
Telephone: (407) 422-2472
Facsimile: (407) 648-0161
fwermuth@kbzwlaw.com
tzehnder@kbzwlaw.com

Marc E. Elias
Elisabeth C. Frost*
Amanda Callais*
Jacki L. Anderson*
John M. Geise*
Alexi M. Velez*
PERKINS COIE LLP
700 Thirteenth St., N.W., Suite 600
Washington, D.C. 20005-3960
Telephone: (202) 654-6200
Facsimile: (202) 654-9959
melias@perkinscoie.com
efrost@perkinscoie.com
acallais@perkinscoie.com
jackianderson@perkinscoie.com
jgeise@perkinscoie.com
avelez@perkinscoie.com
*Admitted Pro Hac Vice

Abha Khanna*
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: (206) 359-8000
Facsimile: (206) 359-9000
akhanna@perkinscoie.com
*Admitted Pro Hac Vice

Counsel for the Plaintiffs


7
                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 1, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                                               /s/ Frederick S. Wermuth
                                               Florida Bar No.: 0184111




                                           8
